Citation Nr: 1722860	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-09 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss, to include on an extraschedular basis, prior to April 26, 2014. 

2.  Entitlement to a higher disability evaluation for bilateral hearing loss, to include on an extraschedular basis, rated 10 percent from April 26, 2014; and 20 percent from February 28, 2015. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1946 to December 1947.

This matter comes to the Board of Veterans' Appeal (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the appeal for further development in February 2014 and in October 2014.  

In a July 2014 rating decision, the RO increased the assigned rating to 10 percent, effective April 26, 2014.  In a November 2016 rating decision, the RO increased the assigned rating to 20 percent, effective February 28, 2015.  As these ratings do not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The issue of entitlement to TDIU has been raised in an August 2014 statement from the Veteran and by various VA audiometric examination reports.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While the Board regrets the delay, further development is required.

Bilateral Hearing Loss

The Veteran seeks higher ratings for his service-connected hearing loss.  The most recent VA audiologic examination of record is from February 2015.  In correspondence received in February 2016, the Veteran asserted that his hearing acuity had worsened since the last examination.  VA's duty to assist includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182(2007) (finding "mere passage of time" does not render old examination inadequate).  Given the Veteran's contention, and the length of time which has elapsed since his most recent VA examination, he should be scheduled for a VA examination to determine the current severity of his hearing loss.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.

Additionally, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A (c) (West 2015). 

TDIU

During VA audiometric examinations in December 2009, April 2014 and February 2015, the Veteran reported occupational impairment due to his hearing loss disability.  At the April 2014 VA examination and in August 2014 correspondence, the Veteran noted that he had to retire prematurely from his career as a trial lawyer due to his hearing loss.  As such, a claim for TDIU is part-and-parcel of his increased rating claim for hearing loss.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

On remand, the Veteran should be provided a VCAA notice regarding TDIU and asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a notice letter advising him about what is needed to substantiate a claim for a TDIU and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability to obtain relevant employment information and to authorize VA to contact his current and/or former employer(s) for additional information regarding his employment.

2.  Obtain and associate with the claims file any relevant VA treatment records since September 2016.

3.  Contact the Veteran at his current address and ask him to provide, or provide authorization for VA to obtain, medical records from private healthcare providers who have treated him for his hearing loss.  After securing any necessary authorization from the Veteran, all non-duplicative treatment records are to be obtained.  If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

4.  Schedule the Veteran for a VA audiology examination to determine the current severity of his bilateral hearing loss.  The claims file must be reviewed in conjunction with the examination.  All appropriate diagnostic testing should be conducted.  The examination must include puretone thresholds (in decibels) and Maryland CNC testing.  In addition to the objective test results, the examiner should describe the functional effects caused by the Veteran's hearing loss.

The examiner should also comment on the effects of the Veteran's service-connected hearing loss and tinnitus disabilities on his ability to secure and follow a gainful occupation.

5.  Finally, readjudicate the appeal, to include consideration of entitlement to a TDIU under 38 C.F.R. § 4.16 (a) and (b).  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




